OPINION — AG — ** INCENTIVE AID FORMULA — CONSTITUTIONALITY — TAXATION ** THE INCENTIVE AID PORTION OF THE STATE AID FORMULA, 70 Ohio St. 18-109.2 [70-18-109.2] DOES NOT VIOLATE THE PROVISIONS OF ARTICLE X, SECTION 9 OKLAHOMA CONSTITUTION BY REQUIRING DISTRICTS TO FINANCE THE STATE GUARANTEED PROGRAM FROM MILLAGES LEVIED ABOVE THOSE REQUIRED TO SUPPORT FOUNDATION AID. (SCHOOL DISTRICTS, AD VALOREM TAXATION, SCHOOL FUNDING, STATE AID FORMULA, AVERAGE DAILY MEMBERSHIP, CALCULATION) CITE: 70 Ohio St. 18-109.2 [70-18-109.2](3) ARTICLE X, SECTION 9, ARTICLE X, SECTION 9(A), ARTICLE X, SECTION 9(C), ARTICLE X, SECTION 9(D), ARTICLE X, SECTION 9(D-1), ARTICLE X, SECTION 9(E) (NEAL LEADER)